Case 0:20-cv-61936-RAR Document 122 Entered on FLSD Docket 08/19/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-61936-RAR

  ROLAND RAOUF DAHDOUH,
  and ALEJANDRO MORALES,

         Plaintiffs,

  v.

  ROAD RUNNER MOVING AND
  STORAGE INC., et al.,

        Defendants.
  ________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on the Report and Recommendation (“Report”)

  [ECF No. 121] of Magistrate Judge Jared M. Strauss. The Report recommends that the Court deny

  Defendants’ Motion for Summary Judgment (“Motion”) [ECF No. 102]. See Report at 1, 17. The

  time for objections has passed, and there are no objections to the Report.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo. FED. R. CIV. P. 72(b)(3). When no party has timely objected,

  however, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s note to 1983

  addition (citation omitted). Although Rule 72 itself is silent on the standard of review, the Supreme

  Court has acknowledged Congress’s intent was to only require a de novo review where objections

  have been properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150

  (1985) (“It does not appear that Congress intended to require district court review of a magistrate[]

  [judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party
Case 0:20-cv-61936-RAR Document 122 Entered on FLSD Docket 08/19/2021 Page 2 of 2




  objects to those findings.” (emphasis in original; alterations added)). The Supreme Court further

  stated nothing in the legislative history “demonstrates an intent to require the district court to give

  any more consideration to the magistrate’s report than the court considers appropriate.” Id. at 150.

         To date, no objections have been received. Thus, the Court considers it appropriate to

  review the Report for clear error. Having carefully reviewed the Motion, the Report, the factual

  record, the applicable law, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED as follows:

         1.      The Report [ECF No. 121] is AFFIRMED AND ADOPTED.

         2.      Defendants’ Motion [ECF No. 102] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of August, 2021.




                                                 ________________________________
                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE



  cc:    Magistrate Judge Jared M. Strauss
         counsel of record




                                               Page 2 of 2
